Casey, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
After a hearing, petitioner, a prison inmate, was found guilty of violating prison disciplinary rules prohibiting assault on staff, refusing a direct order, refusing a search, being out of place and possession of a weapon, controlled substance and an altered item. Upon modification by respondent Commissioner of Correctional Services, the penalty imposed was 540 days of confinement to the special housing unit with commensurate loss of certain privileges and 18 months’ loss of good time. Thereafter, petitioner commenced this CPLR article 78 proceeding seeking to annul the determination. We find no merit to the proceeding.
First, the four misbehavior reports and corroborating testimony of various eyewitness correction officers constituted substantial evidence to support the determination of guilt (see, Matter of James v Coombe, 234 AD2d 848. Any inconsistencies between the testimony of petitioner and/or the correction officers merely created a credibility issue which the Hearing Officer could properly resolve against petitioner (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Hardy v Coombe, 234 AD2d 830). Petitioner presented no evidence to support his assertion that the Hearing Officer’s assessment of credibility was arbitrary and capricious and made without regard to the facts; to the contrary, the Hearing Officer resolved the credibility issues against petitioner after expressly referencing the disparity in the evidence. Finally, petitioner has failed to prove any bias of the Hearing Officer (see, Matter of Robles v Coombe, 234 AD2d 847 or that the outcome of the hearing flowed from the alleged bias (see, Matter of Nieves v Coughlin, 157 AD2d 943). Accordingly, we confirm.
Cardona, P. J., Peters, Spain and Carpinello, JJ., concur. *810Adjudged that the determination is confirmed, without costs, and petition dismissed.